 


113 HR 4637 IH: Government Reporting Efficiency Act of 2014
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4637 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2014 
Ms. Bonamici introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To require the sunset of certain Federal Government reporting requirements to Congress, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Government Reporting Efficiency Act of 2014. 
2.Sunset of reporting requirements 
(a)In generalOn the date that is 5 years after the date of the enactment of this Act (hereafter, original sunset date), and every 5 years after the original sunset date (hereafter, subsequent sunset date), any statutory requirement for an entity of the Federal Government to submit a report to Congress that is in effect on or after the original sunset date, or the subsequent sunset date, as applicable, shall have no force or effect if the requirement does not include the permanent exception sentence under subsection (b), except for any statutory requirement to submit a report to Congress that is enacted after the sunset date, or the subsequent sunset date, as applicable.  
(b)Permanent exception to automatic sunsetWith respect to any statutory requirement to submit a report to Congress that is an exception under subsection (a), such requirement shall have no force or effect on the date that is 5 years after the date of the enactment of such requirement, unless the requirement includes the following sentence: This reporting requirement is a permanent exception under the Government Reporting Efficiency Act of 2014.. 
 
